FI L E D
JAN “3 loud
Clerk, U.S. District and

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Bankruptcy Courts
Marion Leon Bea, )
Plaintiff, §
v. § Civil Action No.  
Gene Johnson, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the Court on consideration of plaintiffs pro se complaint and
application to proceed in forma pauperis. The Court will grant the application and dismiss the
complaint.

Plaintiff is incarcerated in a Virginia state prison on a criminal sentence imposed by a
Virginia state court. He challenges the legality of his conviction and the resulting sentence. He
asks this court to reverse or vacate and remand his state conviction. This court is a court of
limited jurisdiction and is not authorized to entertain plaintiff s complaint. The plaintiff has
identified no federal law that authorizes this court to hear his complaint challenging his state
conviction, and this court is aware of no such law.

Even if the plaintiff presented this court with a petition for a writ of habeas corpus, this
court does not have jurisdiction to consider it. Provided the petitioner has exhausted his
available state remedies, a state criminal conviction may be reviewed in federal court on a
petition for a writ of habeas corpus under 28 U.S.C. § 2254, see 28 U.S.C. §2254(b)(1), but

such a petition must be filed "in the district court for the district wherein such person is in

custody or in the district court for the district within which the State court was held which
convicted and sentenced [petitioner] and each of such district courts shall have concurrent
jurisdiction to entertain the application." 28 U.S.C. § 224l(d). As the plaintiff challenges his
conviction entered by the Circuit Court for the County of Ar1ington, Virginia, and is now
incarcerated in Wallens Ridge State Prison in Bigstone Gap, Virginia, his recourse is to either the
United States District Court for the Eastern District of Virginia (where he was convicted) or the
United States District Court for the Western District of Virginia (where he is in custody).
Documents attached to the plaintiff s complaint establish that he has sought recourse from those
courts, without success. Even if the Fourth Circuit were to authorize a successive petition, this
court would not have jurisdiction to entertain it. Accordingly, this complaint will be dismissed
for lack of subject matter jurisdiction.

An appropriate order accompanies this memorandum opinion.

 

Date: /,‘l//Z/&`$ United a s istrict Judge